PER CURIAM.
There is not “complete absence of a justi-ciable issue” in filing a malpractice action against attorneys for a failure to file a notice of appeal from a non-final appealable order. Therefore even though such an action is voluntarily dismissed as to some of the attorneys, there is no basis for awarding fees pursuant to Section 57.105, Florida Statutes (1983). Simmons v. Schimmel, 476 So.2d 1342 (Fla.3d DCA 1985): Greater Clearwater Chamber of Commerce, Inc. v. Modern Graphic Arts, Inc., 464 So.2d 594 (Fla.2d DCA 1985); Executive Centers of America, Inc. v. Durability Seating & Interiors, Incorporated, 402 So.2d 24 (Fla.3d DCA 1981).
The order awarding such fees to appel-lees Zukoff and Berger is reversed with directions to deny same.